Citation Nr: 0428617	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  94-45 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
nasal reconstruction, including headaches, from July 13, 
1998.

2.  Entitlement to an initial compensable evaluation for 
residuals of nasal reconstruction, including headaches, from 
November 27, 1990 to July 13, 1998.

3.  Entitlement to an evaluation greater than 10 percent for 
service-connected traumatic arthritis and a herniated nucleus 
pulposus of the lumbosacral spine from November 27, 1990, to 
February 16, 1997.

4.  Entitlement to an evaluation greater than 20 percent for 
service-connected traumatic arthritis and a herniated nucleus 
pulposus of the lumbosacral spine from February 16, 1997.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee from 
November 27, 1990.

6.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee from November 27, 1990.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1991 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for traumatic arthritis and a herniated 
nucleus pulposus of the lumbosacral spine, a left knee 
strain, and residuals of nasal reconstruction, including 
headaches.  A 10 percent evaluation for the back disability 
was assigned, effective from November 27, 1990, and zero 
percent evaluations were assigned for the left knee strain 
and residuals of nasal reconstruction, including headaches, 
effective from November 27, 1990.  Subsequently, by a May 
1994 rating decision, a compensable (10 percent) evaluation 
was assigned for the left knee strain, effective from 
November 27, 1990, and by a September 1997 decision, a 20 
percent evaluation was assigned for the back disability, 
effective from February 16, 1997.

In May 1998, the Board remanded the case for further 
development.  By a September 1999 rating decision, the RO 
assigned a compensable (10 percent) evaluation for the 
residuals of nasal reconstruction, including headaches, 
effective from July 13, 1998.  The RO, in the September 1999, 
decision also bifurcated the veteran's service-connected left 
knee sprain--service connection for left knee arthritis and 
service connection for instability of the left knee.  
Separate 10 percent evaluations were assigned for each, 
effective from November 27, 1990.

The Board also notes that the May 1998 remand referred to the 
rating claims on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held, in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), that an appeal from an original rating 
does not raise the question of entitlement to an increased 
rating, but instead represents an appeal of an initial 
rating.  Consequently, the Board has characterized the issues 
on appeal as evaluations of original awards.  Moreover, 
consideration is given to whether the veteran deserves a 
higher ("staged") rating at any point during the pendency of 
the claim.  Id.

In June 2000, the Board remanded the veteran's claims to the 
RO for additional development.  

In an August 2004 statement to the RO, the veteran appeared 
to have raised the issue of entitlement to an increased 
evaluation for service-connected right shoulder disability.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  

(The issues of entitlement to an evaluation greater than 20 
percent for service-connected traumatic arthritis and a 
herniated nucleus pulposus of the lumbosacral spine from 
February 16, 1997, entitlement to an evaluation in excess of 
10 percent for service-connected traumatic arthritis of the 
left knee from November 27, 1990 and entitlement to an 
evaluation in excess of 10 percent for left knee instability 
from November 27, 1990 will be addressed in the remand 
portion of the decision below.)


FINDINGS OF FACT

1.  From July 13, 1998, the service-connected residuals of 
nasal reconstruction, including headaches, did not include a 
50-percent obstruction of the nasal passage on both sides, 
complete obstruction on one side, loss of part of or scarring 
of the nose, prostrating attacks of headaches averaging once 
a month for the last several months, or headaches that are 
the result of brain trauma.

2.  From July 13, 1998, exceptional or unusual disability 
factors are not shown with respect to the service-connected 
residuals of nasal reconstruction, including headaches.

3.  For the period from November 27, 1990 to July 13, 1998, 
the service-connected residuals of nasal reconstruction, 
including headaches, did not include marked interference with 
the breathing space, a 50-percent obstruction of the nasal 
passage on both sides, complete obstruction on one side, loss 
of part of or scarring of the nose, prostrating attacks of 
headaches averaging one in two months, or headaches that were 
the result of brain trauma.

3.  For the period from November 27, 1990, to February 16, 
1997, the veteran's service-connected traumatic arthritis and 
herniated nucleus pulposus of the lumbosacral spine was 
manifested by functional impairment that equated to moderate 
recurring attacks of intervertebral disc syndrome; severe 
symptoms were not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of nasal reconstruction, including headaches, from 
July 13, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
4.124a, Diagnostic Codes 6502, 6504, 8100, 8045 (2003).

2.  The criteria for an initial compensable evaluation for 
service-connected residuals of nasal reconstruction, 
including headaches, for the period from November 27, 1990 to 
July 13, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.97, 4.124a, 
Diagnostic Codes 6502, 6504 (prior to and effective as of 
October 7, 1996), 8100, 8045 (1998).  

3.  For the period November 27, 1990 to February 16, 1997, 
the schedular criteria for entitlement to a 20 percent 
disability rating for service-connected traumatic arthritis 
and a herniated nucleus pulposus of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5293 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, supra.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that, where evaluation is based on limitation of motion, the 
question of the disabling effects of functional loss due to 
pain, etc. must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

II.  Entitlement to an evaluation greater than 10 percent 
for residuals of nasal reconstruction, including headaches, 
from July 13, 1998.

During a July 1998 VA examination, the veteran indicated that 
he had injured his nose during a motor vehicle accident 
during service and that it was re-injured in 1982.  He 
maintained that he had had difficulty breathing through the 
nose, occasional intermittent problems with the sense of 
smell and taste.  It was noted that the veteran's nasal 
obstruction was present on a perennial basis with no seasonal 
variation.  Upon physical evaluation, there was a reasonable 
good figuration of the nasal bridge and the nasal septum 
remained in the midline although there was some loss in nasal 
support secondary to cartilage absence.  There was marked 
hypertrophy of both anterior turbinates.  After shrinkage of 
the anterior turbinates, the veteran's nasal airway improved.  
No polyps were visible.  His pharynx was clear.  The veteran 
was able to smell coffee, oil of lemon, and orange and 
peppermint oils.  He was unable to smell soap.  He was able 
to taste sugar, vinegar, orange, and salt.  An impression of 
nasal obstruction secondary to inferior turbinate hypertrophy 
and normal sense of smell and taste was recorded by the 
examiner.  

A July 2003 VA neurological examination report reflects that 
the veteran complained of having difficulty breathing, 
usually when he switched from a warm to a cold environment, 
when the weather was humid or when his nasal passageways were 
irritated.  He related that when his nose became "stuffy," 
he developed mid-forehead headache pain which lasted from ten 
to fifteen minutes to about three hours until it was relieved 
with medication.  The veteran indicated that he had not tried 
any steroid or nasal spray, and it was unclear whether he had 
been issued an antihistamine.  The veteran's headache history 
was that the pain occurred about two to three times a week 
for a period of time, usually 10 to 15 minutes, and was 
associated and preceded by a stuffy nose.  A neurological 
examination was normal, except for minimal numbness over a 
scar on his nasal bridge.  The examiner's impression was that 
the veteran clearly had pain secondary to nasal 
reconstruction, but he did not think that he had classic 
cluster headaches.  

Upon evaluation by VA in May 2004, the veteran reported 
having recurrent sinusitis, for which he had received 
antibiotics on a couple of occasions over the previous years.  
He indicated that he had had facial pain and nasal 
obstruction, which were usually associated with purulent 
rhinorrhea (his last infection was noted to have been two 
months previously.)  The examiner noted that X-rays of the 
sinuses, performed in May 2004, were negative for any acute 
or chronic sinus disease.  Irregularity of the nasal bridge 
was noted and was thought to have been related to old trauma.  
The veteran indicated that he did not use any analgesics for 
his headaches, but that he had missed fifteen days of work 
over the previous year due to sinusitis.  The veteran stated 
that he had tried intranasal steroids and oral medication 
but, for the most part, he felt that a Vicks inhaler had 
helped him the most.  His headaches were noted to have been 
predominantly mid-frontal.  

Upon physical evaluation in May 2004, the nasal dorsum was 
broadened and there was some irregularity of the bony dorsum 
but it was fairly straight.  On intranasal examination, the 
nasal mucosa appeared somewhat edematous, but the mucosa was 
pink.  Anterior septum was straight.  There was no evidence 
of any purulence or polyps.  There was no nasal obstruction 
on either side.  There was no sinus tenderness.  A fiber 
optic nasal endoscopy revealed that the anterior nares were 
clear.  There was marked thickening of the septum in its mid-
portion with markedly reduced airway in the area of the 
middle turbinates.  Middle meatus appeared normal.  There was 
no evidence of any purulence or polyps.  Nasal pharynx was 
clear.  A computed tomography scan of the sinuses showed no 
evidence of any acute or chronic sinusitis.  Paranasal 
sinuses were well aerated without mucosal thickening or air 
fluid level.  There was bilateral concha bullous and aeration 
of the right anterior clinioid, normal variance.  There was 
no evidence of any bony destruction, and the nasal septum was 
in the mid-line.  A diagnosis of nasal obstruction secondary 
to hypertrophy of the nasal septum was entered.  The examiner 
concluded that since the veteran's computed tomography scan 
was normal, that his headaches were not of sinus origin.  

A computed tomography scan of the maxillofacial without 
contrast, performed by VA in June 2004, showed no evidence of 
any acute or chronic sinusitis. 

Upon neurological examination by VA in July 2004, the veteran 
described having bifrontal and throbbing headaches that 
primarily occurred in the morning when he woke up.  He 
maintained that he had headaches at least three times a week, 
that they lasted from a half an hour to hours, increased with 
a lack of sleep and snoring, and were alleviated with 
medication.  He related that on a scale of one to ten, his 
headaches were an eight at their worst.  The veteran 
indicated that, at times, there was a nuchal component and no 
sonophobia or photophobia.  An examination for headaches 
showed no papilledema or ataxia.  An impression of headaches 
due to facial trauma in service was recorded by the examiner.

An August 2004 VA computed tomography scan of the head was 
normal.

Since July 13, 1998, the RO has assigned a 10 percent 
evaluation for the service-connected residuals of nasal 
reconstruction, including headaches pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2003).  Under that code, a 
maximum evaluation of 10 percent may be assigned for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Id.

Also potentially applicable in rating the veteran's 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 6504.  Under 
that code, a 10 percent rating is warranted for scarring or a 
loss of part of the nose, manifested by loss of part of one 
ala, or other disfigurement.  A 30 percent rating is 
warranted if both nasal passages are exposed.  Additionally, 
scarring or deformity may be rated based on disfigurement of 
the face.

A 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003) requires prostrating attacks of headaches 
occurring on average one time in two months over the last 
several months.  With prostrating attacks of headaches 
occurring on an average once a month over the last several 
months a 30 percent evaluation is warranted.  The schedular 
rating criteria under that code provide for a 50 percent 
evaluation with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Under 38 C.F.R. § 4.124a,  Diagnostic Code 8045 (2003), 
pertaining to brain disease due to trauma, purely 
neurological disabilities are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.

After a review of the clinical evidence of record, the Board 
finds that the veteran has complained of head pain in the 
form of bifrontal headaches, and that a rating in excess of 
10 percent by analogy to migraine headaches is not warranted 
for the period from July 13, 1998.  In this regard, VA 
medical evidence of record reflects that the veteran has 
complained of having bifrontal and throbbing headaches a 
couple of times a week, which last from a half an hour to a 
couple of hours and which are relieved with medication.  
There is no evidence, however, of characteristic prostrating 
attacks of migraine headaches averaging once a month over the 
last several months or headaches that are the result of brain 
trauma.  Thus, a rating in excess of 10 percent for the 
period from November 27, 1990 to July 13, 1998 is not 
warranted based on consideration of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  Additionally, there has been no 
suggestion that the veteran's headaches are due to brain 
trauma, and even so, a rating greater than 10 percent could 
not be assigned under Diagnostic Code 8045.  

Turning to whether an compensable rating is warranted for the 
period from July 13, 1998 under Diagnostic Code 6502, the 
Board notes that the evidence does not show, nor does the 
appellant contend, that there is either complete obstruction 
on one side or 50 percent obstruction on both sides.  Indeed, 
upon VA examination in May 2004, the examiner specifically 
noted that there was no nasal obstruction on either side.  
The veteran has experienced some hypertrophy of turbinates, 
and some nasal stuffiness at times, but there is no 
suggestion in the record that the veteran's problem has 
amounted to complete obstruction on one side or 50 percent 
obstruction on both sides.  Thus, the Board finds no basis on 
which to award a rating under Diagnostic Code 6502 for the 
period from July 13, 1998.  

In addition, there is no evidence of any loss of part of or 
scarring of the nose exposing both of the nasal passages to 
warrant a compensable evaluation pursuant to Diagnostic Code 
6504.  Scarring has been noted, as well as some deformity of 
the bridge of the nose, but it has not been characterized as 
disfiguring, either because of its size or because of other 
disfiguring characteristic.  38 C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2003).  

The veteran has reported experiencing problems with 
sinusitis, but this disability has not been service connected 
by the RO.  For the reasons set forth above, the Board finds 
that a higher schedular rating is not warranted for any of 
the manifestations of service-connected nasal reconstruction 
with headaches.

Given that there is no basis for a higher award on account of 
nasal disability, disfigurement or deformity of the nose, or 
headaches, the Board has considered possible entitlement to 
an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  In an August 2004 supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321 and specifically addressed 
whether an extraschedular evaluation was warranted.  The RO 
determined that referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration was not warranted. 

The Board concludes that the record does not show such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  There is no showing that the residuals of nasal 
reconstruction with headaches results in frequent 
hospitalizations or marked interference with employment.  In 
this regard, a May 2004 VA nose and sinus examination report 
reflects that the veteran's anterior septum was straight, 
that there were no purulence or polyps and no evidence of any 
nasal obstruction on either side of the nose.  While the 
veteran indicated during the May 2004 examination that he had 
missed fifteen days of work because of sinusitis over the 
previous year, this disability has not been service 
connected.  In other words, the RO has not recognized it as a 
disability that is part of what was service connected, and 
the Board's jurisdiction is limited to rating only the 
service-connected disability.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155. "  Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2003).  The adverse 
occupational impact of the service-connected disability is 
contemplated in the 10 percent rating currently assigned.  
Based on these considerations, the Board finds that the RO 
did not err in refusing to refer this claim to the Director 
of the VA Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

It follows that the claim for a rating in excess of 10 
percent for residuals of nasal reconstruction, including 
headaches, from July 13, 1998 is not warranted.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue. 38 U.S.C.A. § 5107(b).

III.  Entitlement to an evaluation greater than zero percent
 for residuals of nasal reconstruction, including headaches, 
from November 27, 1990, to July 13, 1998

VA and private treatment and examination reports, dated from 
January 1991 to November 1997, include a January 1991 VA 
general medical examination report.  A review of that report 
reflects that the veteran reported being unable to breathe 
well.  The nose was clear on examination.  A diagnosis of 
status-post fracture of the nose with no sequelae was entered 
by the examiner.  A January 1991 VA ear nose and throat 
examination report reflects that the veteran's auditory 
canals were clear.  Tympanic membranes were intact and 
mobile.  "There is some displacement of the nasal bones, 
along widening of the left nasal bone, the bridge and 
shortening of the right nasal bone with minimal deviation of 
the nasal bridge to the right side."  The nasal septum 
remained essentially in the midline.  The inferior turbinates 
were extremely large in size but shrunk well with .5 percent 
of Neo-Synephrine.  There was no evidence of nasal polyps or 
exudate present.  X-rays of the paranasal sinuses were 
normal.  An impression of hypertrophy of inferior turbinates, 
bilateral, was recorded by the examining physician.  

A VA neurology examination report, dated in February 1991, 
reflects that the veteran complained of having headaches 
since he had broken his nose during service in 1978.  He 
maintained that the headaches occurred every other day and 
that he had tried to ignore them because he did not like to 
take medication.  The veteran indicated that although he had 
had headaches, he was unable to find employment because of 
his back.  Upon neurological examination, cranial nerves two 
through twelve were found to have been normal.  The 
impression of the examiner was that the veteran had post-
traumatic face pain and headaches which were related to his 
nasal fracture. 

Initially, by a June 1991 rating decision, the RO granted 
service-connected for post-operative residuals of nasal 
reconstruction with headaches and assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.96, Diagnostic Codes 
6599- 6504 (1991).  By a May 1994 rating decision, the RO 
continued the noncompensable evaluation for residuals of 
nasal reconstruction with headaches pursuant to 38 C.F.R. 
§ 4.96, Diagnostic Codes 6599-6502 (1994), the rating 
criteria for deviation of the nasal septum.  It is noted that 
the regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).

Diagnostic Code 6599 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (1998). 

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, in effect prior 
to October 7, 1996, a noncompensable evaluation was assigned 
where there was evidence of slight symptoms of nasal septum 
deflection.  A maximum rating of 10 percent was assigned for 
traumatic nasal septum deflection with marked interference 
with breathing space.  Under 38 C.F.R. § 4.97, Diagnostic 
Code 6502, in effect as of October 7, 1996, a maximum rating 
of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.

Under Diagnostic Code 6504, in effect prior to October 7, 
1996, a 10 percent rating is assigned for scars or loss of 
part of the nose when there is loss of part of one ala, or 
other obvious disfigurement.  A maximum rating of 30 percent 
is assigned for scars or loss of part of the nose when both 
nares are exposed.

Under Diagnostic Code 6504, in effect as of October 7, 1996, 
a 10 percent rating is assigned for scars or loss of part of 
the nose when there is loss of part of one ala, or other 
obvious disfigurement.  A maximum rating of 30 percent is 
assigned when both nasal passages are exposed.  The amended 
provisions to Diagnostic Code 6504 also provide that loss of 
part of the nose or scars of the nose may be evaluated as 
Diagnostic Code 7800 (disfiguring scars of the head, face, or 
neck).  See 38 C.F.R. § 4.118 (1998).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998), a 
noncompensable evaluation will be assigned for attacks of 
headaches less frequent than required for a 10 percent 
rating.  A 10 percent evaluation requires prostrating attacks 
occurring on average one time in two months over the last 
several months.  With prostrating attacks occurring on an 
average once a month over the last several months a 30 
percent evaluation is warranted.  The schedular rating 
criteria under that code provide for a 50 percent evaluation 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

Under 38 C.F.R. § 4.124a,  Diagnostic Code 8045 (2003), 
pertaining to brain disease due to trauma, purely 
neurological disabilities are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.

After a review of the clinical evidence of record, the Board 
finds that the veteran complained of head pain in the form of 
headaches which occurred every other day, and that a 
compensable rating by analogy to migraine headaches is not 
warranted for the period from November 27, 1990, to July 13, 
1998.  In this regard, a February 1991 VA neurology 
outpatient report reflects that the veteran complained of 
having headaches every other day, however, there is no 
evidence of prostrating attacks of headaches averaging one in 
two months.  Additionally, there was no suggestion that 
headaches were due to brain trauma.  Thus, an initial 
compensable rating for the period from November 27, 1990 to 
July 13, 1998 is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 or 8045 (1998).  

Turning to whether an initial compensable rating could be 
assigned for the period from November 27, 1990 to July 13, 
1998 under Diagnostic Code 6502, considering either the old 
or revised criteria, the Board notes that the evidence does 
not show, nor does the appellant contend, that there is 
either complete obstruction on one side or 50 percent 
obstruction on both sides.  Furthermore, the evidence does 
not indicate marked interference with breathing space.  

The appellant's residuals of nasal reconstruction including 
headaches were manifested by a minimal deviation of the nasal 
bridge to the right side (see January 1991 VA examination 
report.)  There was, however, no suggestion that any scarring 
or deformity of the bridge of the nose resulting in any 
degree of disfigurement.  38 C.F.R. § 4.118.  There is, 
therefore, no basis for awarding a compensable rating for the 
residuals of nasal reconstruction including headaches under 
Diagnostic Code 6502, considering either the old or revised 
rating criteria, for the period from November 27, 1990 to 
July 13, 1998, or Diagnostic Code 6504.  Additionally, as 
already noted in the analysis above, service connection has 
not been awarded for other disability such as sinusitis.  

Further, the Board does not find that this case presents such 
an exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board notes that the disability did not result in the 
need for frequent hospitalizations, nor did it result in 
marked interference with employment.  Indeed, the veteran 
indicated during a February 1991 neurology examination that 
he was unable to find employment because of his back and not 
his service-connected residuals of nasal reconstruction, 
including headaches. 

IV.  Entitlement to an evaluation greater than 10 percent for 
service-connected traumatic arthritis and a herniated nucleus 
pulposus of the lumbosacral spine from November 27, 1990, to 
February 16, 1997

Private and VA treatment and examination reports, dated from 
January 1991 to December 1996, include a January 1991 VA 
examination report.  A review of that report reflects that 
the veteran reported being unable to bend over for ten 
minutes or lift anything over twenty pounds without having 
back trouble.  He related that he was unable to sleep over 
four hours without having to get up because of back pain.  
Upon physical evaluation, the veteran's strength was 5/5, he 
had full range of motion with slight decrease in lumbar 
flexion with mild pain.  Lachman's and straight leg tests 
were negative, bilaterally.  The veteran's feet were within 
normal limits.  Upon neurological examination, cranial nerves 
two through twelve and motor and sensory reflexes were all 
noted to have been intact.  Deep tendon reflexes were noted 
to have been one out of four.  A diagnosis of probable lumbar 
back strain was recorded.  

A February 1991 VA neurology examination report reflects that 
the veteran complained of having back pain that radiated down 
into his legs and of occasional tingling in his feet.  He 
reported that because of his back problem, he was unable to 
find work but that he was attempting to educate himself for 
other trades.  Upon examination of the lumbar spine, there 
was decreased pinprick in the L5 distribution, bilaterally, 
and some mild weakness of the left extensor hallucis.  Deep 
tendon reflexes were well preserved.  In bending forward, the 
veteran lacked fifteen degrees of anterior flexion.  A motor 
examination of the lower extremities was normal with the 
exception of some tingling in the feet.  Deep tendon reflexes 
were 2+ and equal.  There was some decrease in L5 sensation, 
bilaterally.  An impression of low back pain was entered by 
the examiner. 

When seen in the VA outpatient clinic in late February 1991, 
the veteran complained of pain across the low back, which was 
sharp at times and was related to bending over and heavy 
weight lifting.  Upon evaluation, the veteran had flexion of 
the lumbar spine to 80 degrees, extension to 15 degrees, 
bilateral side bending to fifteen degrees, and bilateral 
rotation to 20 degrees.  Palpation of the lumbosacral spine 
revealed severe tenderness over the bilateral L5-S1 region.  
Straight leg raising in the supine position was restricted to 
30 and 45 degrees on the left and right, respectively.  
Strength and active range of motion of both lower extremities 
were within normal limits.  Pinprick sensation was decreased 
in the left S1 dermatome.  The left knee jerk was absent and 
the left ankle jerk was 1+.  The right knee and ankle jerk 
were 2+.  The veteran's gait appeared to have been within 
normal limits.  An assessment of traumatic osteoarthritis of 
the lumbosacral spine, rule out left S1 radiculopathy was 
recorded. 

A November 1993 report, submitted by M. K., M. D. reflects 
that the veteran complained of sleep disturbances due to back 
pain.  Upon evaluation of the lumbar spine, the examiner 
noted that the veteran stood up, sat down, turned and rose up 
from the examining table in slow movements.  The veteran was 
able to remove his shoes and socks with a mostly erect body.  
The examiner noted that there was a functional restriction of 
the lumbar spine in that there was no longer complete 
compensation of the lumbar hollow when the veteran bent 
forwarded.  The veteran was able to bring the tips of his 
fingers to within 35 centimeters of the floor.  Reclination 
occurred slowly and with pain in the area of the lower 
section of the lumbar spine.  There was percussion pain in 
the area of the lower lumbar spine.  There was, however, no 
definite signs of lumbar root irritation or nerve root 
compression with the corresponding signs of defects.  A 
diagnosis of functional and load impairment of the lumbar 
spine with an asymmetrical lumbar-sacral transition and 
narrowing of the intervertebral space at L5-S1 was recorded 
by the examiner.  

When seen in the VA outpatient clinic in May 1994, the 
veteran complained of having chronic low back pain and that 
he was unable to work as an auto mechanic for some years.  He 
was noted to have had very limited range of motion of the 
lumbar spine.  Straight leg raising was at 40 degrees, 
bilaterally.  Reflexes were +1 on the right lower extremity 
and only a trace on the left lower extremity.  Sensory 
reflexes were decreased on the left lower extremity.  
Strength was equal in both lower extremities.  An impression 
of chronic low back pain secondary to degenerative joint 
disease of the lumbar spine was recorded by the examiner.  

A December 1996 VA outpatient report reflects that the 
veteran was employed at the United States Postal Service.  He 
complained of having low back pain for many years, which was 
worse in the morning, during cold and damp weather and with 
prolonged sitting.  An examination of the lumbar spine 
revealed no evidence of any radicular pain, positive 
tenderness at L1-5, bilaterally.  A straight leg test was 
negative.  Strength was noted to have been within normal 
limits.  The veteran's back muscles were noted to have been 
tight.  

During the period from November 27, 1990, to February 16, 
1997, the veteran's service-connected low back disability was 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5293.  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1996).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 
38 C.F.R. Part 4, Diagnostic Code 5003 (1996).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1996).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (1996).

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1996).

Based on a review of the record, the Board finds that the 
clinical evidence shows problems tantamount to moderate 
intervertebral disc syndrome which entitles the veteran to an 
increased rating under Diagnostic Code 5293.  Additionally, 
the evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 4.3 (1996).  Considering the 
veteran's consistent complaints of back pain which interfered 
with his ability to work, and clinical evidence of recurrent 
neurological impairment, such as absent left knee jerk and 
decreased pinprick sensation decreased in the left S1 
dermatome upon VA evaluation in February 1991 and decreased 
sensory reflexes in the left lower extremity during a May 
1994 evaluation, the Board concludes that the assignment of a 
20 percent rating for recurring attacks of moderate 
intervertebral disc syndrome, for the period from November 
27, 1990, to February 16, 1997, is warranted.  The Board 
notes, however, that there was no indication that the veteran 
suffered more than moderate intervertebral disc syndrome 
during this time period.  Therefore, when taking into account 
limitations due to pain and other factors as identified in 38 
C.F.R. §§ 4.40, 4.45 (1997), the Board finds that the 
veteran's functional losses suggest difficulties that more 
nearly approximate the criteria contemplated by a 20 percent 
rating for moderate intervertebral disc syndrome for the 
period from November 27,1990 to July 13, 1998.  38 C.F.R. § 
4.7, Diagnostic Code 5293 (1997); VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the record does not show that the 
veteran's service-connected low back disability resulted in 
attacks of disc syndrome that were "severe."  To warrant a 40 
percent rating, the symptoms (recurring attacks of disc 
syndrome) must be severe with only intermittent relief.  In 
short, even when taking into account the complaints of 
chronic low back pain, the veteran's symptoms did not equate 
to disability of the type contemplated by the criteria for a 
40 percent rating--only intermittent relief.  For example, 
when evaluated by a private physician in November 1993, there 
was no evidence of any nerve root compression or lumbar root 
irritation.  Indeed, the veteran was able to stand, and stand 
and rise from the examining table without any difficulty.  In 
addition, upon VA evaluation in December 1996, there was no 
evidence of any radicular pain and the veteran had normal 
strength.  Thus, and as noted above, he did not have severe 
recurring attacks of intervertebral disc syndrome with only 
intermittent relief.  Id.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1996).  However, there was no suggestion in the 
available record that the veteran experienced the symptoms 
necessary for the award of a 40 percent rating under these 
criteria.  He did not experience listing of the entire spine, 
Goldthwaite's sign, marked limitation of bending, loss of 
lateral motion, or narrowing or irregularity of joint spaces 
due to strain.

The Board notes that the maximum schedular award assignable 
under Diagnostic Code 5292 (limitation of lumbar spine 
motion) is 40 percent, and under Diagnostic Codes 5286 
(complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement and 5289 (unfavorable ankylosis of the lumbar 
spine) are 100 and 50 percent, respectively.  However, each 
set of criteria contemplate limitation of motion which is 
addressed in the rating under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (1996).  Therefore, assignment of separate 
ratings for these manifestations would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (1996).

Further, the Board does not find that this case presents such 
an exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1997).  In this regard, 
the Board notes that the disability has not resulted in the 
need for frequent hospitalizations, nor has it resulted in 
marked interference with employment.  Indeed, a December 1996 
VA outpatient report reflects that the veteran was employed 
at the United States Postal Service.  

V.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA, among 
other things, modified VA's duties to notify and assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claims for benefits.  In this instance, the 
RO notified the veteran by letter, dated in May 2004 and in 
an August 2004 supplemental statement of the case of the 
evidence needed to substantiate the claims of entitlement to 
an evaluation greater than 10 percent for nasal 
reconstruction, including headaches, from July 13, 1998, 
entitlement to an initial compensable evaluation for 
residuals of nasal reconstruction, including headaches, from 
November 27, 1990, to July 13, 1998, and entitlement to an 
evaluation greater than 10 percent for service-connected 
traumatic and herniated nucleus pulposus of the lumbosacral 
spine from November 27, 1990, to February 16, 1997, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  In particular, the May 2004 letter informed 
the veteran what was required to substantiate the 
aforementioned claims.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including medical records, private and VA, and 
relevant records from other Federal agencies.  The RO also 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence was to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the veteran.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Indeed, in an August 2004 statement to the RO, 
the veteran indicated that he had stated his case completely 
and that he did not have any additional evidence to submit on 
behalf of his claims.  In addition, the veteran was provided 
hearings at the RO in support of his claims.  With regards to 
his claim for an evaluation in excess of 10 percent for nasal 
reconstruction, including headaches, the veteran was provided 
a VA ear, nose and throat examination in May 2004.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

An evaluation in excess of 10 percent for residuals of nasal 
reconstruction, including headaches, from July 13, 1998 is 
denied. 

An evaluation greater than zero percent for residuals of 
nasal reconstruction, including headaches, from November 27, 
1990, to July 13, 1998 is denied. 

A rating of 20 percent for service-connected traumatic 
arthritis and herniated nucleus pulposus of the lumbosacral 
spine for the period from November 27, 1990, to February 16, 
1997, is granted, subject to the laws and regulations 
governing the award of monetary.


REMAND

The Board notes that by a June 1991 rating decision, the RO 
granted service connection for traumatic arthritis and 
herniated nucleolus pulposus of the lumbosacral spine and 
assigned an initial 10 percent evaluation, effective 
November 27, 1990.  By a September 1999 rating action, the RO 
assigned a 20 percent disability evaluation to the service-
connected low back disability, effective from February 16, 
1997.  During the pendency of the appeal, the RO re-
characterized the veteran's low back disability as 
degenerative disc disease of the lumbar spine, L5-S1, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  

The Board observes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claim was filed at the RO in November 1990.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  A review of the claims files reflects that the 
veteran has received notice of both sets of changes to the 
rating criteria for evaluating diseases and injuries of the 
spine effective from September 23, 2002 (see August  2004 
supplemental statement of the case.)  Nevertheless, 
additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  The Board 
finds that giving the veteran another opportunity to appear 
for VA neurological and orthopedic examinations would be 
appropriate because the current severity of the veteran's 
service-connected low back disability is unclear.  
Furthermore, the Board notes that although the veteran was 
afforded a VA orthopedic examination in June 2004, it did not 
take into account the new rating criteria for evaluating 
diseases and injuries of the spine, including the new 
criteria established to rate intervertebral disc syndrome, 
such as the total duration of incapacitating episodes over 
the past 12 months or all orthopedic and neurological signs 
and symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293)).  Therefore, the Board finds 
that new VA orthopedic and neurological examinations would be 
appropriate so that the veteran's service-connected low back 
disability can be properly evaluated in terms pertinent to 
these new criteria.

As noted previously, the Board notes that the veteran was 
last afforded a VA orthopedic examination in June 2004.  In 
an August 2004 letter to the RO, the veteran specifically 
indicated that his knee and back had worsened.  A review of 
the June 2004 VA examination report reflects that the veteran 
reported that the pain in his back and left knee were five 
and four out of ten, respectively.  He indicated that his 
left knee would intermittently give out on stairs.  On 
examination, the veteran had cracking and popping of the left 
knee with active range of motion.  The examiner concluded 
that, as a result of the veteran's employment at the United 
States Postal Service, which required recurrent and constant 
back movement and frequent bending to pick up mail, it was 
likely that the back would progressively deteriorate and 
flare up intermittently.  Given these findings and the 
contentions of the veteran that his left knee and low back 
disabilities have increased in severity, an assessment of 
functional limitation in terms of additional limitation 
motion is warranted.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-
98.  

It should also be pointed out that VA General Counsel has 
recently indicated that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This represents a change to a 
general practice by VA to assign a single rating based on 
limitation of motion of a joint.  Consequently, medical 
findings regarding the extent of functional impairment as to 
both flexion and extension is required.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating these issues, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his degenerative disc disease of his 
lumbar spine and left knee disabilities 
since June 2004.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given an opportunity to obtain 
them.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the severity of impairment caused by his 
service-connected degenerative disc 
disease of the lumbar spine and left knee 
disabilities.  

The claims files, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  

Concerning the service-connected low back 
disability, the examiner(s) should 
determine the current severity of the 
veteran's service-connected degenerative 
disc disease of the lumbar spine.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  

In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.) See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The rationale for all 
opinions should be explained in detail. 

The neurological examiner should identify 
symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected by nerve root 
compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete paralysis/neuritis/
neuralgia or complete paralysis for each 
nerve affected, or seemingly affected.  
The frequency and duration of 
exacerbations requiring prescribed bed 
rest should be noted.  

Regarding the left knee, the orthopedic 
examiner should make all findings 
necessary to determine the current 
severity of the service-connected left 
knee disability.  Any indicated studies 
should be accomplished, including x-rays.  
The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the left knee (beyond 
that which is demonstrated clinically).  
This should be done both in terms of loss 
of flexion and loss of extension.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

If any examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues remaining on 
appeal, to specifically include 
consideration of whether "staged" 
ratings are warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  
(The RO should consider the holding of 
VAOPGCPREC 9-2004 in its decision 
regarding the veteran's left knee.)  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



